19-13011-jlg          Doc 124      Filed 12/30/19    Entered 12/30/19 22:54:41     Main Document
                                                    Pg 1 of 3


Robert W. Gifford (RG 9825)
New York State Bar No. 4046231
rgifford@johnstonpratt.com
Kenneth C. Johnston, Esq. (pro hac vice)
kjohnston@johnstonpratt.com
JOHNSTON PRATT PLLC
1717 Main Street, Suite 3000
Dallas, Texas 75201
Tel. (214) 974-8000
Fax (972) 474-1750

Counsel for Molori Energy, Inc.,
a Party-In-Interest


                           IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK
                                    MANHATTAN DIVISION

In re:                                                )                                    Chapter 11
                                                      )
PONDEROSA-STATE ENERGY, LLC,                          )                         Case No. 19-13011-jlg
                                                      )
            Debtor.                                   )
                                                      )

            MOLORI ENERGY, INC.’S JOINDER IN MOTION FOR ORDER
         PURSUANT TO 11 U.S.C. § 362(d)(1) MODIFYING THE AUTOMATIC STAY
               TO PROCEED WITH PENDING STATE COURT ACTION

            Molori Energy, Inc. (“Molori”) submits this Joinder to the Motion for an Order Pursuant to

11 U.S.C. § 362(d)(1) Modifying the Automatic Stay to Proceed with Pending State Court Action [Doc.

87] (the “Motion to Lift Stay”) filed by Jaten Oil Company and Riparia, LC (collectively, the “Texas

Plaintiffs”).

                                             JOINDER

            Molori joins in the Motion to Lift Stay and asks the Court to modify the automatic stay to

allow the parties to proceed with their claims in Case No. 41971 pending in the 84th Judicial District

Court of Hutchinson County, Texas (the “State Court Action”) through conclusion.




MOLORI’S JOINDER IN MOTION FOR ORDER MODIFYING AUTOMATIC STAY                                  PAGE 1
140847 v1
19-13011-jlg         Doc 124      Filed 12/30/19       Entered 12/30/19 22:54:41               Main Document
                                                      Pg 2 of 3


                                          STATEMENT OF POSITION

            Like the Texas Plaintiffs, Molori has claims pending against Ponderosa-State Energy, LLC, the

Debtor, among others, in the State Court Action involving a Texas land title dispute centered around

an amended Texas oil and gas lease, the underlying mineral assets, and the proceeds derived therefrom.

The parties to the State Court Action are the Texas Plaintiffs, Molori, the State of Texas, the Texas

General Land Office, and the Debtor, among others. The factual and legal bases for recovery by the

Texas Plaintiffs and Molori substantially overlap. In particular, both the Texas Plaintiffs and Molori

have trespass to title claims, among others, relating to the Amended State Leases.1

            Molori agrees with movants that:

            (i)     The State Court Action would result in a complete resolution of the issues on an
                    expedited basis;

            (ii)    The State Court Action is based on pre-petition activity of the parties and non-core
                    matters that turn on Texas state law;

            (iii)   The Bankruptcy Court lacks jurisdiction over the State of Texas and other necessary
                    parties to the State Court Action;

            (iv)    The State Court has the necessary expertise to hear the Texas land title and oil, gas and
                    mineral rights related disputes between the parties, and is intimately familiar with the
                    underlying claims asserted by the multiple parties;

            (v)     The interest of judicial economy and efficiency support brining the claims to
                    conclusion in that forum; and

            (vi)    The Texas Plaintiffs and Molori stand to be detrimentally prejudiced if the parties are
                    forced to litigate their claims in both the State Court Action and in this Court.

            For these reasons, Molori respectfully supports relief from the automatic stay and requests the

Court to enter an order modifying the automatic stay to permit the parties to proceed forward with

and conclude the State Court Action and further requests such other and further relief as is just and

proper.



1The Amended States Leases shall have the same meaning as that term is used in Molori’s Petition in Intervention filed
on July 5, 2018, in the State Court Action.

MOLORI’S JOINDER IN MOTION FOR ORDER MODIFYING AUTOMATIC STAY                                                 PAGE 2
140847 v1
19-13011-jlg       Doc 124     Filed 12/30/19    Entered 12/30/19 22:54:41         Main Document
                                                Pg 3 of 3


            Dated December 30, 2019.

                                                    Respectfully submitted,
                                                    JOHNSTON PRATT PLLC

                                                    By: s/ Kenneth C. Johnston
                                                        Robert W. Gifford (RG 9825)
                                                        New York State Bar No. 4046231
                                                        rgifford@johnstonpratt.com
                                                        Kenneth C. Johnston (pro hac vice)
                                                        Texas State Bar No. 00792608
                                                        kjohnston@johnstonpratt.com
                                                    1717 Main Street, Suite 3000
                                                    Dallas, Texas 75201
                                                    (214) 974-8000 Main
                                                    (972) 474-1750 Facsimile
                                                    Attorneys for Molori Energy, Inc.,
                                                    a Party-in-Interest

                                       CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document was served by
electronic delivery on all persons and entities receiving ECF notice in this case on this 30th day of
December, 2019.


                                                      By: s/ Kenneth C. Johnston
                                                          Kenneth C. Johnston




MOLORI’S JOINDER IN MOTION FOR ORDER MODIFYING AUTOMATIC STAY                                 PAGE 3
140847 v1
